ORFINGER, Judge.
The judgment of conviction is affirmed. Both parties to this appeal agree, however, that the judgment contains a scrivener’s error; i. e., it recites that appellant entered a plea of guilty to the charge for which she was convicted when, in fact, she pled not guilty and was found guilty by a jury. The judgment is therefore modified to reflect that appellant was tried and found guilty by a jury of the offense of burglary of a dwelling. As so modified, the judgment and sentence are
AFFIRMED.
COBB and COWART, JJ., concur.